SHERAN, Chief Justice.
The above entitled matter came on for hearing before the court on January 5,1978 upon the petition of the Administrative Director on Professional Conduct for the immediate suspension of John D. Furuseth from the practice of law pending the disposition of disbarment proceedings brought against him by the Lawyers Professional Responsibility Board, Daniel G. Heely appearing on behalf of the Board, and James Courtney appearing on behalf of respondent Furuseth. It appearing to the court that respondent Furuseth is suffering from chronic alcoholism, for which he is receiving treatment, and that his resulting disability is of such a severe and protracted nature that he is currently incapable of protecting his clients’ interests;
IT IS ORDERED that John D. Furuseth be and hereby is indefinitely suspended from the practice of law in the State of Minnesota until further order of this court.
IT IS FURTHER ORDERED that the time within which he may answer the Petition for Disbarment herein is extended until the 6th day of March, 1978.